Case 1:18-cv-02185-LJL Document 273-21 Filed 04/06/20 Page 1 of 3




                     Exhibit SS
                       Case 1:18-cv-02185-LJL Document 273-21 Filed 04/06/20 Page 2 of 3

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.

https://www.wsj.com/articles/bannon-chinese-critic-create-fund-to-investigate-beijing-1542759820


       POLITICS

       Steve Bannon, Chinese Critic Create Fund to
       Investigate Beijing
       Initiative is latest effort by exiled businessman Guo Wengui to expose alleged wrongdoing and
       corruption by China’s political and business elites




       Guo Wengui and Steve Bannon unveiled their new e ort at a lengthy press conference Tuesday.
       PHOTO: CARLO ALLEGRI REUTERS


       By Cezary Podkul and Brian Spegele
       Nov. 20, 2018 7 23 pm ET

       President Trump’s former chief strategist Steve Bannon is teaming up with one of the Chinese
       government’s ﬁercest critics on a $100 million eﬀort to investigate what they view as abuses of
       power by President Xi Jinping and the Communist Party.

       Mr. Bannon unveiled the eﬀort in a lengthy press conference Tuesday alongside exiled Chinese
       businessman Guo Wengui, who said he would provide the funding for the so-called “Rule of Law
       Fund” to investigate deaths and disappearances of Chinese executives, politicians and other
       public ﬁgures.

       Mr. Bannon said he would volunteer to serve as the fund’s chairman and oversee its operations,
       which he said would include hiring a professional staﬀ. Details weren’t provided of how the new
                       Case 1:18-cv-02185-LJL Document 273-21 Filed 04/06/20 Page 3 of 3
       organization would operate, what cases it would pursue, or how Mr. Guo would pay for the
       initiative. Both men said the Trump administration wasn’t involved in the eﬀort.

       China’s embassy in Washington didn’t immediately respond to a request for comment. Beijing
       has previously dismissed Mr. Guo’s allegations as falsehoods and seeks his arrest.




       The joint announcement Tuesday alongside a former member of Mr. Trump’s inner circle
       marked the latest eﬀort in Mr. Guo’s long-running campaign to expose alleged wrongdoing and
       corruption by China’s political and business elites.

       The initiative could add to a list of complications in the U.S.-China relationship, which include
       deep divisions over trade, alleged technology theft by China and even Mr. Guo’s presence in the
       U.S., where he is seeking asylum. Messrs. Trump and Xi are expected to meet the Group of 20
       leaders’ summit in Buenos Aires, which begins Nov. 30.


        RELATED

       •       China Ramps Up Pressure on Exiled Critic, Fining His Company $8.7 Billion (Oct. 12)

       •       Jailed for a Text: China’s Censors Are Spying on Mobile Chat Groups (Dec. 8, 2017)

       •       China’s Pursuit of Fugitive Businessman Guo Wengui Kicks O Manhattan Caper Worthy of Spy Thriller (Oct.
               22, 2017)

       •       Chinese Fugitive Guo Wengui Amasses War Chest to Battle Beijing (Oct. 3, 2017)




Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
